     Case 1:18-cv-08653-VEC-SDA Document 266 Filed 04/28/21 Page 1 of 2




                                                                      D. GEORGE SWEIGERT
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959


                                                                                April 28th, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: DISCOVERY DEADLINES AND POSSIBLE SETTLEMENT NEGOTIATIONS
      1:18-cv-08653-VEC-SDA


Your Honor,

1.     As seen in the attached e-mail message the Defendant has been advised that the suggestion
of a settlement conference does not halt discovery obligations or change discovery deadlines.


Respectfully,


D. George Sweigert


                                CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty eigth day
of April (4/28), two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                       Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov          truth@crowdsourcethetruth.org




                                                1
        Case 1:18-cv-08653-VEC-SDA Document 266 Filed 04/28/21 Page 2 of 2




Attachments to e-mail message




---------- Original Message ----------

From: Spoliation Notice <spoliation-notice@mailbox.org>

To: Jason Goodman <truth@crowdsourcethetruth.org>, Spoliation Notice <spoliation-
notice@mailbox.org>

Date: 04/28/2021 10:28 PM

Subject: Re: Discovery Deadline

Sir,



For the record the SDNY has promulgated the policy that a settlement conference does not stay
discovery (see attached).



You are in grave error if you honestly believe that your demands for a settlement conference
somehow bring a halt to discovery.



I suggest you take your concerns to the Magistrate Judge.



Best,



D. Geo. Sweigert

                                                2
